DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	The amendment of 6 April 2021 is entered.
	The election of 16 November 2022 is entered.
	Claims 1-21 are pending. Claims 8-13 and 16-21 are withdrawn without traverse. Claims 1-7, 14, and 15 are being examined on the merits.

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-7, 14, and 15) in the reply filed on 16 November 2022 is acknowledged.
Claims 8-13 and 16-21 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 16 November 2022.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7, 14, and 15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception in the form of a natural phenomenon (naturally occurring protein) without significantly more. The claim(s) recite(s) a peptide or pharmaceutical formulation comprising an amino acid sequence having at least 60% identity to SEQ ID NO: 1, wherein the peptide has mucolytic activity, and does not consist of SEQ ID NO: 2. The claims satisfy Step 1 of the eligibility analysis as being directed to a composition of matter. 
The prior art recognizes SEQ ID NO: 1 as part of the ChiA enzyme from Legionella pneumophila as admitted by Applicants (see e.g. p.3-4, Figure 1, p.39, DebRoy et al. PNAS 103:19146-19151). See also NCBI Reference Sequence WP_038837988.1, which discloses a glycosyl hydrolase family 18 protein from L. pneumophila where residues 444-782 are identical to SEQ ID NO: 1, and where the C-terminal domain of residues 481-770 are identified as being chitinase-like. As a result, the claims do not satisfy Step 2A of the eligibility analysis as the specification and prior art make clear the claimed sequence is a product of nature.
While the disclaiming of SEQ ID NO: 2 is an attempt to exclude the full-length protein, the evidence shows that the mucolytic activity as claimed is solely present in the C-terminal domain of SEQ ID NO: 1 regardless of whether it is a full-length protein or fragment, i.e. the activity as claimed is an inherent property of the peptide and not markedly different from the full-length natural protein. In essence, the only difference becomes cleavage of peptide bonds, which is similar to an isolated DNA being determined to be a natural product when compared to the natural gene as in Ass’n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 589-91, 106 USPQ2d 1972, 1978-79 (2013). As evidence, the Applicants show that both the full-length ChiA as well as the ChiA-CTD process MUC5AC into smaller fragments, i.e. the activity is inherent to the CTD (see e.g. Figure 5C, p.33 lines 15-17). 
This judicial exception is not integrated into a practical application because there is no particular claim to a practical application. The mucolytic activity and pharmaceutical composition are attempts to link the claims to the pharmaceutical arts, but are not a particular treatment or prophylaxis. 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements. The conjugation to another moiety as in claim 6 could reasonably encompass conjugation to another amino acid. The claims to pharmaceutical compositions encompass a formulation where the peptide is combined with water, which would be naturally occurring in the L. pneumophila in which ChiA occurs with the CTD. The mucolytic activity as found above provides a particular function of the claimed peptide, but as argued above that function is an inherent characteristic of the peptide that is not markedly different from the naturally occurring counterpart of the full-length enzyme. As a result, the claims do not satisfy Step 2B of the eligibility analysis.
There is no further evidence that eligibility is self-evident from the disclosure, nor that a streamlined analysis is appropriate and indicative of eligibility.
When considered as a whole, the claims are determined to be directed to a natural product, and the claims are ineligible. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by GenBank STX51640.1 (deposited 30 July 2018, hereafter referred to as GenBank).
The GenBank art discloses a chitinase from Legionella busanensis that is 787 residues in length. The chitinase contains a sequence from residue 449 to residue 786 that is 86.8% identical to SEQ ID NO: 1 (Qy is SEQ ID NO: 1, Db is GenBank):
  Query Match             86.8%;  Score 1552;  DB 260;  Length 787;
  Best Local Similarity   84.9%;  
  Matches  287;  Conservative   22;  Mismatches   29;  Indels    0;  Gaps    0;


Qy          1 GRIIGYVPGWKTPPAAQELASAGYTHVMIAFGVFSTNTPGVIVPAFETITKEYIQSLHQA 60
              ||:| |:||||||| || |||||||| |||||||||:|||||||||:|:||||||||| |
Db        449 GRLITYIPGWKTPPTAQALASAGYTHAMIAFGVFSTSTPGVIVPAFDTVTKEYIQSLHNA 508

Qy         61 GIKVILSLGGALTSIPNTTVDFHQVLVASSSPEAFKQTFINSLKELISQYGFDGFDTDIE 120
              ||| ||||||||||||||:||||||| |:|||:||:|||||||  ||:|||||||| |||
Db        509 GIKAILSLGGALTSIPNTSVDFHQVLSAASSPQAFQQTFINSLNGLITQYGFDGFDIDIE 568

Qy        121 HGINASGSFSQPQGDIAVLASIINTMYSQNSSLLITLTPQVANIAATSGFDQTWGNYASL 180
              ||||| |:||||||||||||||||||| |  ||||||||||||:||||||| ||||||||
Db        569 HGINAGGTFSQPQGDIAVLASIINTMYQQKPSLLITLTPQVANVAATSGFDATWGNYASL 628

Qy        181 IMQTHQSLAWVGIQLYNTGCAFGIDQVCYGPTPTDTPDFSVAMATDLLENWPATVNGRPT 240
              :|||| ||||||||||||||||||| |||||||| :|:|||||||||||||||||||| |
Db        629 VMQTHNSLAWVGIQLYNTGCAFGIDLVCYGPTPTSSPNFSVAMATDLLENWPATVNGRAT 688

Qy        241 GFQPYISYLRPSQIVIGYPSPNASGGSDGSPVTPTTTIKRAIQCLKTAIA GNTSCGVYVP 300
              |||||||||:|||:|||||:||||| |||||||||:||||||||||||  |:|||  |||
Db        689 GFQPYISYLKPSQVVIGYPAPNASGASDGSPVTPTSTIKRAIQCLKTATIGSTSCDTYVP 748

Qy        301 PRAYGNIGGVFNWEVTYDKNNQFKFAKELKNCAINGVC 338
              ||||| ||||||||||||:|| |||| :|||| ||| |
Db        749 PRAYGLIGGVFNWEVTYDQNNNFKFATDLKNCVINGNC 786

An alignment of the GenBank sequence to SEQ ID NO: 2 also indicates that it does not consist of SEQ ID NO: 2. The protein is identified as a chitinase, i.e. the mucolytic activity would be expected to be present. Therefore, GenBank anticipates claim 1.
With respect to claim 3, the protein of GenBank is less than 1000 residues in length.
With respect to claims 4 and 5, these represent inherent properties of polypeptides reading upon a peptide with at least 60% identity to SEQ ID NO: 1. Per MPEP 2112, 
"Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id. 

With respect to claim 7, the GenBank sequence as set forth above falls within the ranges as claimed. 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY J MIKNIS whose telephone number is (571)272-7008. The examiner can normally be reached M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on (571) 270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ZACHARY J MIKNIS/Patent Examiner, Art Unit 1658